Citation Nr: 0611878	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, so that the veteran 
could be afforded his requested videoconference hearing 
before the Board.  On remand, the veteran was afforded an 
audioconference hearing before the undersigned Veterans Law 
Judge in February 2006, due to problems encountered with the 
Board's videoconference equipment.  A transcript of such 
hearing is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran argues that no effort has been made to date to 
obtain confirmation of those stressors leading to his post-
traumatic stress disorder (PTSD) and he requests that such 
research be undertaken.  The undersigned concurs, noting in 
addition that the retrieval of records compiled at the Vet 
Center in Albuquerque, New Mexico, is needed.  As well, the 
veteran alleges in effect that he was exposed to combat when 
he was subject to enemy attack by rockets, mortars, and 
artillery at the Cam Ranh Bay Hospital in June 1969 and he 
submits an April 2003 statement from his nephew who was a 
hospital patient at that facility in June 1969 in support of 
the veteran's account.  The foregoing does not appear to have 
been considered by VA to date either in terms of determining 
whether the veteran was engaged in combat with the enemy or 
as confirmation of a claimed stressor for the onset of his 
PTSD.  Remand is deemed necessary to effectuate such 
consideration. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his claim for service connection for 
PTSD, as well as notice to him of the 
five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  All records compiled at the Vet 
Center in Albuquerque, New Mexico, in 
terms of counseling or treatment the 
veteran received at such facility in 
postservice years for his PTSD must be 
obtained for inclusion in the claims 
folder.  

3.  The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the how, what, when, and where 
as to each of his claimed inservice 
engagements in combat with the enemy and 
those claimed inservice stressors leading 
to the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.  

4.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.  

5.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 4, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not respond, no further input from the 
USAJSRRC need be sought.   

6.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
USAJSRRC or through other documents.  If 
no stressor is verified, that should be 
so stated in such report.

7.  If and only if credible supporting 
evidence of an inservice stressor is 
shown in concert with medical evidence 
diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a) (2005), then and only 
then must the RO/AMC arrange for the 
veteran to be afforded a VA psychiatric 
examination for an assessment of the 
nature and etiology of such PTSD.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth.

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 



1994)?  If so, is it at least 
as likely as not that the 
veteran's PTSD is the result of 
any independently verified 
inservice event?  If so, which 
independently verified event is 
responsible for his PTSD and 
are the veteran's current 
symptoms of PTSD linked to any 
such event?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

8.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2005).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal. An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The 



purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



